DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
The content and corrections as presented in the current claim set does not match the previous claim set in regards to Claim 1.  
Specifically, lines 7-8 and 11-13 indicate amendments to be made, which have already been presented and made.  To encourage compact prosecution, Examiner acknowledges the claims are clear in their intent and will examine the claims.  However, if response is to be made by Applicant, the claims cannot contain amendment markings which have already presented and made.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the phrase said monofilaments lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Northup et al (3831369) in view of Kim (20170292207).
Northup teaches a system capable of reducing fiber shedding (Figures), comprising:
a composite yarn (Figure 3); 
said composite yarn comprises:
 a staple-fiber core (Detail 10); 
a filament wrap (Detail 36);
said staple-fiber core comprises biodegradable and non-biodegradable fibers (Column 3, lines 42-43; blends of polyester, cotton); 
said staple fiber core wherein non-biodegradable fiber has a minimum length of 51 mm (Column 3, lines 37-42; polyester, 3 inch staple length which is approximately 76 mm); 
said filament wrap is distributed by positive-feed roller (not required since said roller is not part of a composite yarn; however, Details 14 and 30 drive the yarn through the apparatus, which would control the speed of distribution of the filament wrap thereon); and 
12 wraps/inch).
While Northup essentially teaches the invention as detailed, it fails to specifically teach said filament wrap comprises biodegradable filament.  Kim, however, teaches that it is well known to use biodegradable fibers in the textile arts (Background art).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the biodegradable fibers of Kim in the composite yarn of Northup, so as to provide comfort while making the yarn more environmentally friendly.
Claims 19 and 27 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Northup et al in view of Kim as applied to claim 1 above, and further in view of Edgawa et al (4219996).
While the combination of Northup in view of Kim essentially teaches the invention as detailed, it fails to specifically teach the myriad different filament wraps which could be utilized.  Edgawa teaches it is well known to use the following filament wraps when forming a composite yarn:
said filament wrap comprises two or more multifilaments plied together prior to being spun (Figure 15A; Column 12, lines 40-45)
said filament wrap comprises one or more said monofilaments each having a linear mass of up to 30 denier (Example 1; 70 denier, 24-filament yarn would be the same as 24 monofilaments, each with a denier of less than 30 denier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized any suitable filament rap, so as to retain the .
Response to Arguments
Applicant's arguments filed 04 November 2021 have been fully considered but they are not persuasive.
Applicant argues that the limitation of a biodegradable filament in the filament wrap is neither taught nor described in Northup or Edgawa, and would not be obvious to use because it is more costly.  Respectfully, Examiner disagrees that this consideration overcomes obviousness.  There can be more than one motivating factor in choosing a material.  In regards to using a biodegradable filament, while its use may increase cost, its use also provides environmental benefits.  The ordinarily skilled artisan knows this, and would be more than capable of determining whether to use a biodegradable filament or not.  It should be noted, such a fiber is already of record (Kim), and has already been discussed in detail previously.
In regards to the use of a positive-feed roller, this use is a method limitation, which does not further limit the system for reducing fiber shedding, which is a composite yarn.  A positive-feed roller is not part of a composite yarn.  That said, as detailed above, Northup generally teaches a positive-feed roller insomuch as it has rollers which drive the yarn and would influence the distribution of the filament wrap.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732